DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closes Prior art of record is Berto (WO 2014/154708 A1, for translation and simplicity, please refer to US 2016/0047750 A1), which discloses a stimulated Raman scattering microscope device (Fig. 4, [0061]-[0069], also see Figs. 6, [0070]-[0073]), comprising:
a first light pulse generator (master laser 24, [0062]) configured to output a first light pulse of a predetermined light frequency at a first repetition frequency (emitting trains 12 of pulses at the angular frequency ω2 at 1064 nm, [0062]);
a second light pulse generator (OPO (optical parametric oscillator) laser 22, [0062], modulated by an acousto-optic modulator (36, 34, respectively), [0064]) configured to output a second light pulse of a light frequency different from the predetermined light frequency of the first light pulse at a second repetition frequency that provides the first repetition frequency by integral multiplication (OPO (optical parametric oscillator) laser 22 receiving, from the master laser, frequency-doubled pulses 11 suitable for parametric generation of the Signal and Idler within the OPO, 
a light intensity detector (photodiode 70 and synchronous detection 80, [0065]) configured to detect light intensity of light pulses of the predetermined light frequency at the first repetition frequency that are included in transmitted light and/or scattering light from a sample irradiated with the first light pulse in synchronism with the second light pulse (photodiode 70 sensitive at 1064 nm and synchronous detection 80, Fig. 4, abstract, [0065]), wherein
the second light pulse generator comprises
a light source unit (OPO (optical parametric oscillator) laser 22, [0062]) configured to output predetermined light pulses including optical pulses of broadband light (Signal (ω3) and Idler (ω1) pulses…tunable between about 1150 to 2450 nm and about 690 to 990 nm, [0062]);
a light splitting regulator configured to disperse the predetermined light pulses and output light pulses of a predetermined number of different light frequencies out of the dispersed light pulses, at the second repetition frequency (an optical element dispersing the wavelengths ω1 and ω3 within the OPO is implicitly disclosed, see Fig. 4, [0062]); and
a light coupler configured to couple the light pulses from the light splitting regulator (Fig. 4, all pulses are coupled into the sample for example using the elements 66, 69, 42 in Fig. 4), so that the light pulses of the predetermined number of the different light frequencies are sequentially output (e.g. in an optical train, [0063]-[0065]; Fig. 6, [0070]-[0073]).


Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a stimulated Raman scattering microscope device, comprising a second light pulse generator configured to output a second light pulse of a light frequency different from the predetermined light frequency of the first light pulse at a second repetition frequency that provides the first repetition frequency by integral multiplication; the second light pulse generator comprises a light splitting regulator configured to disperse the predetermined light pulses and output light pulses of a predetermined number of different light frequencies out of the dispersed light pulses, at the second repetition frequency, wherein the light splitting regulator includes the predetermined number of optical fibers configured to adjust output times of the light pulses of the predetermined number of different light frequencies in combination with the rest of the limitations of the above claims.
Regarding Independent Claim 7, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a stimulated Raman scattering measurement method, comprising irradiating the sample with a second light pulse of a light frequency different from the predetermined light frequency of the first light pulse at a second repetition frequency that provides the first repetition frequency by integral multiplication, in synchronism with the first light pulse; generating the second light pulse by dispersing predetermined light pulses that include optical pulses of broadband light; 

Claims 2-6 and 8-10 are allowable at least based upon their dependence on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877